Name: Commission Regulation (EEC) No 184/88 of 22 January 1988 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 1 . 88No L 19/ 18 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 184/88 of 22 January 1988 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 114/88 (4), intro ­ duced the buying in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No 2226/78 (*), as last amended by Regulation (EEC) No 3350/87 (6), the table of Member States or regions of Member States and of quality groups eligible for interven ­ tion, as well as the buying-in prices, should be replaced, on the basis of the data and prices available to the Commission, by the table and the prices annexed to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to amended Regulation (EEC) No 1787/87 are hereby replaced by the Annexes hereto . Article 2 This Regulation shall enter into force on 1 February 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 148, 28 . 6 . 1968 , p. 24. (2) OJ No L 370, 30 . 12. 1987, p . 1 . (3) OJ No L 168 , 27. 6 . 1987, p . 22 . 4 OJ No L 12, 16 . 1 . 1988 , p . 23 . 0 OJ No L 261 , 26 . 9 . 1978 , p . 5. ¥) OJ No L 317, 7 . 11 . 1987, p . 33 . 23 . 1 . 88 Official Journal of the European Communities No L 19/ 19 ANNEX I Member States or regions within a Member State and groups of qualities Member State/Region Groups of qualities (category and class) Belgium AU, AR, AO Denmark AR, AO, CR, CO Germany AU, AR, Spain AU, AO France AU, AR, AO, CU, CR, CO Ireland CU, CR, CO Italy AR, AO Luxembourg AR, AO, CO Netherlands AR Great Britain CU, CR Northern Ireland CU, CR, CO ANNEX II Buying-in price in ECU per 100 kilograms carcase weight Quality (category and class) Equivalent carcase price Forequarter price straight cut (') pistola cut (2) AU2 302,761 242,209 227,071 AU3 298,603 238,882 223,952 AR2 302,430 241,944 226,823 AR3 298,097 238,478 223,573 A02 282,141 225,713 211,606 A03 277,854 222,283 208,391 CU2 317,512 254,010 238,134 CU3 313,150 250,520 234,863 CU4 304,427 243,542 228,320 CR3 299,115 239,292. 224,336 CR4 290,420 232,336 217,815 C03 283,468 226,774 212,601 (') Conversion coefficient 0,80 . (2) Conversion coefficient 0,75 .